DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3-19 are allowed.

Reasons for Allowance
In claim 1, the recitation of “wherein the low-temperature steam generation source has a second boiler that generates steam independently of the first boiler, and a temperature reducer that reduces a temperature of the steam from the second boiler to generate the low-temperature steam,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.
In claim 9, the recitation of “a temperature detector that detects a temperature of a location where the steam from the boiler comes into contact with the steam turbine, | wherein the control device is operable to send a close instruction to the low-temperature steam valve when the temperature detected by the temperature detector is equal to or less than a predetermined temperature,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.
In claim 13, the recitation of “a fuel stopping step of stopping a supply of a fuel for generating steam in the boiler; and a low-temperature steam supply step of guiding low-temperature steam from a low- temperature steam generation source that generates low-temperature steam independently of the boiler, to the main steam line at a position closer to the steam turbine than the main steam adjustment valve, after the fuel stopping step,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 13, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.
All other claims are allowed due to dependency on one of claims 1 and 13.
All rejections are withdrawn.  
The closest prior art was cited in the Office action dated 10/05/2021.  It fails to teach the limitations cited above (see interview summary dated 2/22/2022).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY H FRANCE whose telephone number is (571)272-2372.  The examiner can normally be reached on Monday through Friday, 8:00 a.m. to 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICKEY H FRANCE/Examiner, Art Unit 3746